Dunn, J.
In relation to the element of liability for the two assaults and batteries which are here concerned, the defendant frankly concedes that the single verdict is not avoidable. The defendant’s brief is prepared upon the erroneous conception that, as neither of the misconducts was serious in result, the assessing of five hundred dollars, as damages for the wrongs, was excessive; especially as his own wife must pay one hundred dollars for having participated in the last attack.
In the first instance, this plaintiff, then with child, suffered an untimely delivery and was confined to her bed for several days; in the other, she was struck over the hands with a stick, and she was bruised on the wrists, on one of her arms, on her back and neck, and made unconscious.
Conviction in tort of this class foreruns: Damages commensurate with all the consequences of the injury; and, too, if the assault was gross and malicious, an exemplary or punitive award, not as a matter *470of right, but in the sound discretion of the jury, by way of punishing the wrong-doer and for the protection of society and social order.
It is unnecessary to epitomize the entire record. The defendant’s version is predicate for saying, that the aggregate of the indemnities, as set in the one assessment, was measured so as to leave the question of any excessiveness, not arguable.
The motion for a new trial must be overruled.

Motion overruled.